
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.19


CONSULTING AND OFFICE SERVICES AGREEMENT

(UTAH OFFICE)


        THIS CONSULTING AND OFFICE SERVICES AGREEMENT (this "Agreement") is
dated as of January 30, 2004, by and between KAUSAY HOLDINGS, LLC, a California
limited liability company ("Kausay"), and PRICE LEGACY CORPORATION, a Maryland
corporation ("Owner"), with reference to the following facts:

RECITALS

        WHEREAS, Owner is a real estate investment trust which has an
acquisitions and dispositions office located in Bountiful, Utah ("Utah Office");

        WHEREAS, effective February 1, 2004, Kausay desires to hire certain
individuals, including Mr. Mark Burton, Mr. John Langford, Mr. Steve Farnsworth,
Mr. Bryan Anderson and Ms. Lynnette Gonnuscio ("Individuals") currently employed
by Owner at the Utah Office who have knowledge pertaining to the acquisition and
disposition of real estate; and

        WHEREAS, effective February 1, 2004, provided that (i) the Individuals
have resigned from Owner and (ii) Kausay has hired the Individuals from the Utah
Office, Owner desires to engage Kausay to provide various acquisition and
disposition services to Owner and to furnish related due diligence and other
real estate services as may be specified by Owner from time-to-time, all subject
to and in accordance with the terms and conditions of this Agreement.

AGREEMENT

        NOW, THEREFORE, for good and valuable consideration and based on the
mutual promises and covenants set forth herein, the undersigned parties hereby
agree as follows:

        1.    Engagement of Services/Term.    During the Consulting Period, as
hereafter defined, Owner hereby engages Kausay for, and Kausay hereby agrees to
perform, the Consulting Services (as hereafter defined) subject to and in
accordance with the terms and conditions of this Agreement. The term of this
Agreement shall commence as of February 1, 2004, and shall continue for a period
of one year until February 1, 2005 (the "Consulting Period").    Thereafter,
this Agreement shall continue from month-to-month until terminated by either
party upon thirty (30) days' written notice to the other party.

        2.    Duties of Kausay.    

        (a)   Kausay will provide to Owner certain Consulting Services as Owner
may request from time-to-time in writing, so that Owner may continue to have the
benefit of Kausay's experience and knowledge with respect to acquisitions and
dispositions of real estate. The nature of the Consulting Services will include
those services which were typically provided for Owner in the past by the
Individuals in the Utah Office including, without limitation, assisting Owner
with performance of Owner's obligations under Section 9 of that certain Option
Agreement and Escrow Instructions dated June 29, 2001 with respect to the
Greensburg, Indiana, property. For purposes of performing the Consulting
Services, Kausay employees, including Individuals in the Utah Office, will be
available for advice and counsel to the officers and employees of Owner at all
reasonable times, by telephone, by letter or in person. It is understood and
agreed that Mr. Mark Burton's direct involvement in the Consulting Services is
the primary consideration for Owner in entering into this Agreement.

1

--------------------------------------------------------------------------------

        (b)   Kausay shall facilitate all due diligence services regarding the
acquisition and disposition of real estate identified by Owner.

        (c)   In its capacity as a consultant to Owner, Kausay shall have no
managerial or contracting authority with respect to the operations of Owner,
except as expressly authorized in writing by Owner, nor shall Kausay be or
represent itself to be an agent or employee of Owner with authority to in any
way bind Owner.

        (d)   All Consulting Services rendered by Kausay pursuant to this
Agreement shall be performed with due and reasonable diligence consistent with
sound professional practice, and shall be of a quality reasonably acceptable to
Owner.

        (e)   Owner shall have the right to direct Kausay to proceed with or
terminate selected services from time to time and otherwise have the right to
vary or rescind any interim directions from time to time, by delivering written
notice to Kausay.

        3.    Kausay as Independent Contractor.    Kausay recognizes that it is
engaged as an independent contractor. Kausay acknowledges that Owner has no
responsibility to provide Kausay with insurance or any other fringe benefits
normally associated with employee status.

        4.    Compensation    

        (a)   During the Consulting Period, Kausay shall be entitled to receive
from Owner $16,666.66/per month ($200,000 per year) for general consulting and
office services (the "Consulting Fee").

        (b)   During the Consulting Period, Kausay shall receive additional
compensation in the form of acquisition and disposition fees, as follows:

(1)Disposition fee of 1% of gross sales proceeds upon the sale of Owner's
property in Anaheim, California; provided, however, the foregoing disposition
fee shall not be paid in the event the purchaser is Kausay or a joint venture
entity comprised of Kausay and Rawson, Blum and Leon ("RBL"), or assigns.

(2)Disposition fee of 11/2% gross sales proceeds upon the sale of Owner's
property in Farmington, UT; Tucson, AZ and/or Fountain Valley, CA.

(3)Disposition fee of 1/2% of gross sales proceeds upon the sale of Owner's
property known as Phoenix One North First to the buyer with whom the property is
currently under contract; if the property is sold to a third party not
affiliated with such buyer, the disposition fee will be 11/2% of gross sales
proceeds.

(4)Disposition fee of 1/2% upon the sale of Owner's property in Hampton,
Virginia, to the buyer with whom the property is currently under contract; if
the property is sold to a third party not affiliated with such buyer, the
disposition fee will be 11/2% of gross sales proceeds.

(5)Acquisition fee of 1% of purchase price on any property Owner may acquire
with a price in excess of $20,000,000, provided Kausay has provided Consulting
Services for such acquisition.

(6)Acquisition fee of 11/2% of purchase price on any property Owner may acquire
with a price of $20,000,000 or less, provided Kausay has provided Consulting
Services for such acquisition.

        Notwithstanding the foregoing, there shall be no disposition fee paid on
a sale to Kausay or to an entity in which Kausay owns a 50% or greater interest.

2

--------------------------------------------------------------------------------

        5.    Costs and Expenses Development Budget.    Owner shall pay directly
for all third party title, survey, environmental and other out-of-pocket costs
and expenses incurred, if any, in connection with the performance of Kausay's
duties hereunder. Owner shall reimburse Kausay's out-of-pocket costs and
expenses as set forth on Exhibit A attached hereto and incorporated herein.
Kausay shall negotiate all third party consultants' contracts for execution by
Owner; provided, however, that Owner shall have the right to pre-approve the
third parties selected by Kausay as well as cost estimates for any such
contract.

        6.    Cooperation.    Should any claims, demands, suits or other legal
proceedings be made or instituted by any person against Owner, which shall arise
out of any of the matters relating to this Agreement, Kausay shall give Owner
all pertinent information and reasonable assistance in the defense or other
disposition thereof, without additional charge to Owner.

        7.    February 2004 Bonuses.    Owner shall pay to Individuals Mr. John
Langford, Mr. Steve Farnsworth, Mr. Bryan Anderson and Ms. Lynnette Gonnuscio
bonuses for work they performed for Owner in 2003, which bonuses shall be capped
at $41,320 in the aggregate. However, Owner shall not be obligated to pay a
bonus to Mr. Mark Burton for work performed in 2003. Instead, as consideration
therefore, Owner shall execute separation documents with Mr. Burton
substantially similar to those recently executed between Owner and Mr. James
Nakagawa.

        8.    Lease Assignment and Equipment.    Effective February 1, 2004,
Owner shall assign to Kausay its lease for the office space located at 801 North
500 West, #201, Bountiful, Utah with the consent of the landlord under such
lease. Further, as consideration for assuming the liability of the office lease,
effective February 1, 2004, Owner shall transfer to Kausay all furniture,
computers and customary office equipment currently in the Utah Office which is
owned by Owner; should any such furniture or equipment be leased, Owner will
assign such leases to Kausay (to the extent possible) and Kausay shall accept
such assignment.

        9.    Termination.    

        (a)   Owner may terminate this Agreement for good cause, upon
twenty-four (24) hours notice in writing. Upon such termination, all payments
hereunder shall cease, other than payments which had accrued prior to the
termination date, and no further acquisition or disposition fees as set forth in
Section 4(b) shall be paid to Kausay. In the event this Agreement is terminated
by Owner pursuant to this Section 9(a) without good cause, Owner shall pay to
Kausay an amount equal to the unpaid portion of the annual Consulting Fee set
forth in Section 4(a) herein, together with any acquisition or disposition fees
earned to date.

        (b)   For purposes of this Section 9, Owner may terminate this Agreement
for "good cause" under one or more of the following events after 24 hours
written notice:

(i)Material failure of Kausay to comply with the obligations of this Agreement.

(ii)Kausay's willful misconduct that is materially economically injurious to
Owner.

(iii)Mr. Mark Burton shall no longer be affiliated with Kausay and/or is no
longer involved day-to-day in the performance of the Consulting Services.

        (c)   For purposes of this Section 9, Kausay may terminate this
Agreement for "good cause" under one or more of the following events after
twenty-four (24) hours written notice:

(i)Material failure of Owner to comply with the obligations of this Agreement.

(ii)Willful misconduct by Owner that is materially economically injurious to
Kausay.

(iii)Owner's failure to timely pay Consulting Fees as set forth in the
Agreement.

        10.    Notices.    All notices, approvals, covenants, requests and
demands upon the respective parties hereto shall be in writing and shall be
deemed to have been given or made at the earlier of actual

3

--------------------------------------------------------------------------------


delivery date, or three days after deposit in the mail, postage pre-paid,
certified or registered mail, return receipt requested, or twenty-four
(24) hours after the time of dispatch if sent by facsimile or overnight delivery
service, addressed as follows:

To Owner:   Price Legacy Corporation
Jack McGrory
17140 Bernardo Center Drive, Suite 300
San Diego, CA 92128
(858) 675-9400
To Kausay:
 
Kausay Holdings, LLC
Gary B. Sabin
17140 Bernardo Center Drive, Suite 310
San Diego, CA 92128
(858) 613-1800

or to such other address as may be furnished in writing for such purposes as
Kausay or Owner shall specify in writing from time to time.

        11.    Entire Agreement.    This Agreement contains the entire agreement
between Owner and Kausay with respect to the subject matter hereof, and no oral
statements or prior written matter not specifically incorporated in this
Agreement shall be of any force and effect. No variation, modification or
changes to this Agreement shall be binding on either party unless set forth in a
document executed by both of the parties or their duly authorized agents,
officers or representatives.

        12.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California, and proper
venue shall be in the state and/or federal courts of San Diego County,
California.

        13.    Arbitration.    The parties agree to arbitrate any dispute which
may arise to recover damages for breach of any of the provisions of this
Agreement. The prevailing party in such action or proceeding shall be entitled
to recover reasonable attorneys' fees and costs.

        14.    Indemnification.    

        (a)   Owner agrees to hold harmless, defend, protect and indemnify
Kausay from any and all claims, demands and causes of action instituted by any
third party subsequent to the date of this Agreement, and from any liability,
costs, fees and expenses, including the payment of reasonable attorneys' fees,
resulting therefrom, arising out of or connected with: (i) a default in the
performance by Owner of any of the covenants, duties or obligations to be
performed by Owner under this Agreement; (ii) the failure of Owner to timely pay
to any professionals and/or contractors any sums due for services performed or
materials provided subsequent to the date of this Agreement; (iii) the
performance by Kausay of any acts within the scope or authority granted to
Kausay under this Agreement, except to the extent such acts were intentional
misconduct on the part of Kausay or were performed by Kausay in a negligent,
grossly negligent or fraudulent manner; or (iv) to the extent Owner provides
Kausay with any Owner information which Owner knows, or has reason to know, is
false or misleading in any material respect.

        (b)   Kausay agrees to hold harmless, defend, protect and indemnify
Owner from any and all claims, demands and causes of action instituted by any
third party subsequent to the date of this Agreement, and from any liability,
costs, fees and expenses, including payment of reasonable attorneys' fees,
resulting therefrom, arising out of or in connected with: (i) a default in the
performance by Kausay of any of the covenants, duties or obligations to be
performed by Kausay under this Agreement including, without limitation, the
consulting services; (ii) the performance by Kausay of any acts outside the
scope or authority granted to Kausay under this Agreement; or

4

--------------------------------------------------------------------------------




(iii) any negligence, gross negligence, fraud or intentional misconduct on the
part of Kausay in connection with the performance, or any attempted performance,
by Kausay of the consulting services.

        15.    Confidentiality.    Owner may furnish to Kausay certain
non-public information in connection with the Consulting Services which Kausay
may reasonably request in order to render the Consulting Services effectively.
Kausay will hold in strict confidence all such information as well as any other
non-public information with respect to Owner to which Kausay has or gains access
in the course of performing the Consulting Services. Kausay and Owner agree that
any breach or failure on the part of Kausay to observe and comply with the
foregoing covenant shall result in substantial damages to Owner and that those
damages are or will be impossible or impracticable to measure. Accordingly, if
Kausay discloses information in violation of this Agreement, Kausay shall, as
liquidated damages, pay to Owner immediately upon demand an amount equal to the
fees received by Kausay under this Agreement.

        IN WITNESS WHEREOF, this Agreement is executed as of the date first
above set forth.

    "Owner"
 
 
PRICE LEGACY CORPORATION,
a Maryland corporation
 
 
By
 
/s/  JACK MCGRORY      

--------------------------------------------------------------------------------

    Its   CEO

--------------------------------------------------------------------------------


 
 
"Kausay"
 
 
Kausay Holdings, LLC
a California limited liability company
 
 
By
 
/s/  GARY SABIN      

--------------------------------------------------------------------------------

    Its   Chairman

--------------------------------------------------------------------------------


Approved as to Paragraph 7:
 
 
 
 
/s/  MARK BURTON      

--------------------------------------------------------------------------------

Mark Burton
 
 
 
 

5

--------------------------------------------------------------------------------

EXHIBIT A
Reimbursable Expenses

1.Out-of-Pocket Expenses.

Kausay shall be reimbursed for all reasonable and actual (without mark-up)
out-of-pocket expenses directly associated with Kausay's performance of the
Consulting Services, including but not limited to:

a.Courier;

b.Reproduction (not to exceed $.10 per copy excluding color copies, surveys or
other copies larger than letter or legal sized paper);

c.$.30 per mile for legitimate automobile travel, in attending meetings and/or
appointments;

d.$500 long distance allowance for legitimate telephone phone expenses.

Such out-of-pocket expenses shall not exceed $1500 per month without Owner's
prior written approval.

2.Travel Expenses

Kausay shall be reimbursed for all reasonable out-of-town travel expenses
(without mark-up) directly associated with Kausay's performance of the
Consulting Services, including, but not limited to:

a.Airfare (coach class, only);

b.Ground transportation;

c.Hotel (business class);

d.Meals.

Such out-of-town travel expenses shall not exceed $1500 in the aggregate per
trip, without Owner's prior written approval.

6

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AND OFFICE SERVICES AGREEMENT (UTAH OFFICE)
